Title: From Thomas Jefferson to Thomas Newton, 25 March 1805
From: Jefferson, Thomas
To: Newton, Thomas


                  
                     Dear Sir 
                     
                     Monticello Mar. 25. 05.
                  
                  I pray that the subject of this Letter may be entirely confidential between you and myself. the office of Collector for Norfolk will very shortly be vacant. if you would accept of it, your long & faithful services to the public would place you beyond all competitors, & justify me in duty as well as feeling in appointing you. altho the emoluments would be no object to you, and the duties what you might not chuse to undertake, yet you could place both of these in whatever hands you pleased. vicarious merit or demerit not being supported by the general opinion, should you decline this proposition, the weight of your personal merit can scarcely enter into the claims of other competitors, each standing on his own ground. I will ask the favor of an answer from you as soon as you can give it. Accept my friendly salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. I should consider your office of President of the bank so far from being incompatible with that now proposed, that it is the practice in almost every place where there is a bank & a collectorship to make the Collector one of the Directors.
                  
               